
	

114 HR 1063 IH: Elimination of Tariffs on Education for Children’s Act
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1063
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mrs. Black (for herself, Mr. Neal, Mr. Kelly of Pennsylvania, Ms. Jenkins of Kansas, Mr. Blumenauer, Mrs. Blackburn, Mr. Schock, Mr. Roskam, Mr. Paulsen, Mr. Renacci, Mr. Meehan, and Mr. Becerra) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United States to eliminate tariffs on technological
			 goods providing educational value for children, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Elimination of Tariffs on Education for Children’s Act or the ETEACH Act. 2.Elimination of tariffs on certain educational devicesChapter 85 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new subheading, with the article description for subheading 8543.70.94 having the same degree of indentation as the article description for subheading 8543.70.93:
			
				
					
						
							8543.70.94Electronic educational devices designed or intended primarily for childrenFree35%.
 3.Effective dateThe amendment made by section 2 applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act.
		
